TAG AGENT — SUBAGENT A metropolitan Motor License Agent (tag agent) may appoint a corporation as a subagent. A subagent is not prohibited from conducting business in more than one location. However, each location must comply with the requirements of a Motor License Agent contained in 47 O.S. 22.22 [47-22.22] and 47 O.S. 22.22a [47-22.22a] [47-22.22a] (1971).  The Attorney General has considered your opinion request where you, in effect, ask the following questions.  1. May a metropolitan tag agent appoint a corporation as a subagent? 2. Is a subagent prohibited from conducting business in more than one location? The Motor Vehicle License and Registration Act provides in two places that a Motor License Agent, commonly known as a tag agent, may appoint a subagent. Title 47 O.S. 22.22a [47-22.22a] (1971) provides in pertinent part: "Advertising or acting as motor license agent — Subagents — "The provisions hereof shall not prevent or prohibit the registration of motor vehicles and issuance of license plates by an official Motor License Agent from more than one office or location in his county or district, for the convenience of the public, through persons who shall be responsible to and acting for such Motor License Agent, and such Motor License Agent may require said person acting in such subagent capacity to furnish a surety bond in such amount as said Motor License Agent shall determine. . . ." (Emphasis added) Title 47 O.S. 22.300 [47-22.300] (1971) provides in pertinent part: "Subagents — Charge for Registration — Any person who serves as a duly appointed subagent of the motor license and tag agent in the registration of motor vehicles and the issuance of license plates therefor, as provided under the provisions of Section 22.22a, Title 47 O.S. 1961 for the convenience of the public and who is responsible to the motor license agent for the proper performance of such duties, may make a charge therefor not in excess of fifty cents ($.50) per registration, to the person for whom the service is being rendered, provided that said charge by such subagent is approved and authorized by the agent." (Emphasis added) Further, it has been judicially recognized and also specifically approved by the Attorney General that a metropolitan Motor License Agent may appoint subagents. Williamson v. State, Okl.Cr., 463 P.2d 1004
(1969), Op.Atty.Gen. 64-103 (January 17, 1964).  In both statutes the subagent is referred to as a "person". The Motor Vehicle License and Registration Act defines "person" as "Any individual, co-partner, joint venture, association, corporation, estate, trust, business trust . . ." 47 O.S. 22.1 [47-22.1] (1971). (Emphasis added) A plain reading of the statute indicates that it was the Legislature's intent that a metropolitan tag agent may appoint a subagent, and that such subagent may be a corporation. In answering your second question, it is noted that subagents registering motor vehicles and issuing license plates are mentioned in only the two statutes quoted above. Neither statute prohibits subagents from conducting business in more than one location. However, each location must comply with the requirements of a Motor License Agent contained in 47 O.S. 22.22 [47-22.22] and 47 O.S. 22.22a [47-22.22a] [47-22.22a] (1971).  It is well settled that a statute should be construed "to render every word, phrase and clause operative." Hamrick v. George, Okla., 378 P.2d 324, 327 (1963). Each statute specifically provides that the subagent serves "for the convenience of the public." Consistent use of this phrase indicates a plain legislative intent that the public experience no undue hardship or inconvenience in obtaining license plates. In places where the demand for motor vehicle registration and license plates is especially heavy, or where a large geographical area is involved, a subagent may be required to conduct business in more than one location in order to offer the intended convenient service to the public.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: A metropolitan Motor License Agent (tag agent) may appoint a corporation as a subagent. A subagent is not prohibited from conducting business in more than one location. However, each location must comply with the requirements of a Motor License Agent contained in 47 O.S. 22.22 [47-22.22] and 47 O.S. 22.22a [47-22.22a] [47-22.22a] (1971).  (Daniel J. Gamino)